     Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 1 of 7 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

    DON LAWRENCE,                                  §
                                                   §
                Plaintiff,                         §
                                                   §
         v.                                        §   CIVIL ACTION NO.
                                                   §
    CORIN GROUP, PLC,                              §
    CORIN USA LIMITED, AND                         §
    GRUPPO BIOIMPIANTI, SRL,                       §
                                                   §
                Defendants.                        §
                                                   §

                      NOTICE OF REMOVAL BY DEFENDANTS
                  CORIN GROUP LIMITED AND CORIN USA LIMITED

        Defendants Corin Group Limited1 and Corin USA Limited (together, “Corin”) file this

Notice of Removal, pursuant to 28 U.S.C. §§1332, 1441 and 1446 (“Removal”), to the United

States District Court for the Eastern District of Texas, Sherman Division, and state:

                              I.     NATURE OF THE ACTION

        1.     On or about October 10, 2020, Plaintiff Don Lawrence filed Plaintiff’s Original

Petition (“Petition”) in the 401st District Court of Collin County, Texas, located at the Russell A.

Steindam Courts Building, 2100 Bloomdale Road, Suite 30030, McKinney, TX 75071, 2 naming

Gruppo Bioimpianti, SRL (“Bioimpianti”) and Corin as Defendants. See Summons, Petition,

and all process, pleadings and orders filed in state court attached hereto as Exhibit B. Per


1
 Corin Group Limited is incorrectly named in the Petition as “Corin Group, PLC”. For
accuracy, this Notice and associated pleadings will refer to Corin Group Limited by its correct
name.
2
 On December 31, 2020, the case was transferred to the 471st District Court of Collin County,
Texas, located at the Russell A. Steindam Courts Building, 2100 Bloomdale Road, Suite 30276,
McKinney, TX 75071 from the 401st Judicial District Court of Collin County, Texas (“State
Court Action”).


DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 1
   Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 2 of 7 PageID #: 2




agreement by Corin’s counsel to accept service, Plaintiff served Corin with the Petition and

Summons on January 14, 2021. See Jan. 14, 2021 E-mails between A. Kaplan and B. Arnold,

attached hereto as Exhibit C.

       2.      Plaintiff alleges that he received a Revival Modular Revision Hip Stem (a/k/a

Corin Revival Stem) on an unspecified date. Pet. ¶19. He claims that he suffered damages

because the device “was defective and unsafe for its intended purposes . . . in that it failed in its

design to prevent fracture or breakage and injury as a result,” and “the warning or instruction

was inadequate” and that Plaintiff “relied upon . . . express and implied warranties and suffered .

. . injuries and damages . . . as a proximate result of the breach of these warranties.” Id. ¶¶24, 26,

28.

       3.      Defendants have not yet answered the Petition in the State Court Action but

timely file this Removal.

                      II.     STATUTORY BASIS FOR JURISDICTION

       4.      Removal of this action is proper under 28 U.S.C. §1332 because it is a civil action

between citizens of different states in which the amount in controversy exceeds $75,000.00

exclusive of interests and costs.

       5.      The Petition alleges that Plaintiff resides in Plano, Texas. See, e.g., id. ¶2

(“Plaintiff, Don Lawrence, hereinafter referred to as ‘Plaintiff’, is an Individual whose address is

2212 Bunker Hill Circle, Plano, Texas 75075.”); id. ¶16 (alleging Plaintiff is a “Texas resident”).

       6.      The Collin Central Appraisal District website, as well as a land deed from the

collincountytx.gov website, reflect homestead property owned by Don Lawrence in Plano,

Texas, since 1993. See Property Search Summary Report (attached hereto as Exhibit D) and

Land Deed (attached hereto as Exhibit E). In addition, the Collin County Property Tax record




DEFENDANTS’ NOTICE OF REMOVAL                                                                   Page 2
   Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 3 of 7 PageID #: 3




reflects that Plaintiff has been paying property taxes in Texas since at least 1993. See Property

Tax Record, attached hereto as Exhibit F. For diversity jurisdiction purposes, an individual

litigant’s state citizenship is regarded as synonymous with domicile. See, e.g., Coury v. Prot, 85

F.3d 244, 249 (5th Cir. 1996). A court addresses “a variety of factors” in determining a litigant’s

domicile and “[n]o single factor is determinative.” Id. at 251. “The factors may include the

places where the litigant exercises civil and political rights, pays taxes, owns real and personal

property, has driver’s and other licenses, maintains bank accounts, belongs to clubs and

churches, has places of business or employment, and maintains a home for his family.” Id.

(internal citations omitted). See also Dewolff, Boberg & Assocs., Inc. v. Pethick, No. 4:20-CV-

00556, 2020 WL 5518093, at *3 (E.D. Tex. Sept. 14, 2020) (same).

       7.        Plaintiff alleges in his Petition that Corin Group Limited, Corin USA Limited, and

Bioimpianti are “Nonresident Corporation[s].” See id. ¶¶4-6.       Therefore, for the purposes of

this Removal, Plaintiff is a citizen of the State of Texas where he is domiciled.

       8.        At the time Plaintiff filed his action, Corin Group Limited was, and at all times

since has been, incorporated in the United Kingdom, with its principal place of business in the

United Kingdom. At the time Plaintiff filed his action and at all times since, Corin Group

Limited was not a citizen or resident of the State of Texas. See id. ¶4 (alleging Corin Group

Limited—incorrectly named in the Petition as Corin Group PLC—is a “Nonresident

Corporation”).

       9.        At the time Plaintiff filed the Petition, Corin USA Limited was, and at all times

since has been, incorporated in the United Kingdom, with its principal place of business in the

United Kingdom. At that time of this action and at all times since, Corin USA Limited was not a




DEFENDANTS’ NOTICE OF REMOVAL                                                                 Page 3
    Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 4 of 7 PageID #: 4




citizen or resident of the State of Texas. See id. ¶5 (alleging Corin USA Limited is a

“Nonresident Corporation”).

       10.     At the time Plaintiff filed the Petition, Bioimpianti was, and at all times since has

been, incorporated in Italy, with its principal place of business in Italy. At that time of this

action and at all times since, Bioimpianti was not a citizen or resident of the State of Texas. See

id. ¶6 (alleging Bioimpianti is a “Nonresident Corporation”).

       11.     Thus, the parties satisfy the diversity requirements of 28 U.S.C. §1332.

       12.     Although Corin denies that it is liable for any conduct warranting the imposition

of damages, Plaintiff alleges that he seeks “monetary relief over $1,000,000.” Id. ¶13a.

       13.     Bioimpianti consents to the removal of this action. 3 See Notice of Consent,

attached as Exhibit K.

       14.     Therefore, the Court has original jurisdiction over the action pursuant to 28

U.S.C. §1332 because it is a civil action between citizens of different states in which the amount

in controversy exceeds $75,000.00 exclusive of interests and costs.

                               III.    REMOVAL PROCEDURES

       15.     Pursuant to 28 U.S.C. §1446(b)(1), a notice of removal is timely filed within

thirty days of Plaintiff’s service of the Petition on Corin. Because Plaintiff served the Petition on

Corin on January 14, 2021, the above-captioned Notice of Removal is timely filed.

       16.     Pursuant to 28 U.S.C. §1446(a) and Local Rule CV-81(c)(2), true and correct

copies of all process, pleadings and orders served on Corin, and on file with the District Court of



3
 Per agreement by Bioimpianti’s counsel to accept service, Plaintiff served Bioimpianti with the
Petition and Summons on February 4, 2021. See Feb. 4, 2021 E-mails between A. Kaplan and B.
Arnold, attached hereto as Exhibit G. By consenting to removal, Bioimpianti does not waive its
objection to personal jurisdiction.


DEFENDANTS’ NOTICE OF REMOVAL                                                                  Page 4
   Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 5 of 7 PageID #: 5




Collin County, Texas are attached as Exhibit B (certified copy of state court docket, pleadings

and orders on file with the District Court of Collin County) and Exhibit C (pleadings served on

Corin). A civil cover sheet is also attached as Exhibit A.

       17.     Pursuant to Local Rule CV-81(c)(1), a list of all parties in the case, their party

type, and current status of the removed case is attached hereto as Exhibit H.

       18.     Pursuant to Local Rule CV-81(c)(3), a complete list of attorneys involved in the

action being removed, including each attorney’s bar number, address, telephone number, and

party or parties represented by that attorney is attached hereto as Exhibit I.

       19.     Pursuant to Local Rule CV-81(c)(4), a record of which parties have requested jury

trial is attached hereto as Exhibit J.

       20.     A copy of this Notice of Removal is being filed with the Clerk of the District

Court of Collin County, Texas as provided by law. Written notice of the removal is also being

given to Plaintiff, by and through his attorney.

       21.     By virtue of filing this Notice of Removal, Corin does not waive its right to assert

any motions or defenses, including but not limited to motions filed pursuant to Federal Rule of

Civil Procedure 12. Moreover, Corin reserves that right to amend or supplement this Notice of

Removal.

       22.     If any question arises regarding the propriety of removal, Corin respectfully

requests the opportunity to brief the issues.

       WHEREFORE, Corin Group Limited and Corin USA Limited remove this action from

the District Court of Collin County, Texas, to this Court the 5th day of February, 2021.




DEFENDANTS’ NOTICE OF REMOVAL                                                                 Page 5
 Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 6 of 7 PageID #: 6




                                    Respectfully suibmitted,




                                    BY:
                                    MARIA KATINA KAROS
                                    State Bar No. 11101280
                                    maria@karostrial.com

                                       THE KAROS LAW FIRM, PLLC
                                       Liberty Plaza II
                                       5057 Keller Springs Road, Suite 400
                                       Addison, TX 75001
                                       Telephone:972.201.0494
                                       Facsimile: 972.201.0098

                                                 and

                                    Andrew Kaplan
                                    (pro hac vice pending)
                                    District of Columbia Bar No. 473932
                                    akaplan@crowell.com

                                       CROWELL & MORING LLP
                                       1001 Pennsylvania Avenue, NW
                                       Washington, DC 20004-2595
                                       Telephone: 202.624.2500
                                       Facsimile: 202.628.5116

                                    ATTORNEYS FOR CORIN GROUP
                                    LIMITED, CORIN USA LIMITED,
                                    And GRUPPO BIOIMPIANTI, SRL




DEFENDANTS’ NOTICE OF REMOVAL                                                Page 6
   Case 4:21-cv-00112-ALM Document 1 Filed 02/05/21 Page 7 of 7 PageID #: 7




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing has been served on
all known counsel of record as authorized by the Texas Rules of Civil Procedure on the 5 th day of
February, 2021.




                                              MARIA KATINA KAROS




DEFENDANTS’ NOTICE OF REMOVAL                                                             Page 7
